Title: To George Washington from Benjamin Ogle, 20 August 1785
From: Ogle, Benjamin
To: Washington, George

 

Sir
Bellair [Md.] Aug. 20 1785

In a day or two after I understood you expresd a Wish for a few Fauns, (which I do assure you will give me particular pleasure to supply) I came to this place & immediately endeavour’d to get, but found them too forward—They begin to drop about the 15h June & unless they are caught within ten days its as difficult as to catch the old ones, but Sir if you will please to send a carefull Servant the 20th you may be certain of not being disappointed, the younger they are taken, the easyer raised—should they drop sooner I will give timely notice—I am with compts to yr Lady Honrd Sir yr Most obedient Humb. Servt

Ben. Ogle

